Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 07 April 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 April 2022 has been entered.	

Status of Claims
Claims 1-3 and 5-18 are currently pending and have been examined.
Claims 1, 3, 9, and 17 have been amended.
Claim 4 has been canceled.
Claims 1-3 and 5-18 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 21 April 2018 claiming benefit to Provisional Application 62/687,868.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Heil et al. (US Patent App No 2014/0297327)[hereinafter Heil] in view of J Morak et al. Near-field Communication-based telemonitoring with integrated ECG recordings, 2 Appl Clin Inf 481-498 (Nov 23, 2011) [hereinafter Morak] in further view of Kaditz et al. (US Patent App No 2017/0007148)[herein after Kaditz]. 
As per claim 1, Heil teaches on the following limitations of the claim: 
a method for transferring patient-related data stored on a smartphone to diagnostic medical equipment utilizing near-field communications (NFC), comprising is taught in the Detailed Description in ¶ 0101-102, ¶ 0067, and ¶ 0040 (a near-field communications system for sharing patient information between devices);
downloading a protected health information (PHI) transfer software application onto the smartphone is taught in the Detailed Description in ¶ 0101-102, ¶ 0106, and ¶ 0040-41 (teaching on downloading file transfer application software on both interfaces for distributing patient data (wherein the patient data may include the patient name and most recent vital signs - treated as synonymous to PHI) using near-field communications wherein one wireless access point interface is on the caregiver's mobile smart phone);
the PHI transfer software application being part of a larger medical provider software application that may comprise patient appointment scheduling functionality and/or medication management functionality is taught in the Detailed Description in ¶ 0104 and ¶ 0113-114 (teaching on the application software including caregiver patient tracking, scheduling, and treatment management functionality);
initiating search for NFC-capable diagnostic medical equipment in adjacent areas to the smartphone is taught in the Detailed Description in ¶ 0102, ¶ 0078, ¶ 0107, and ¶ 0142 (teaching on a pairing operation wherein a device sensing function determines that an enabled wireless access point device is within range, the device including any patient care devices wherein an EKG device is provided as an example);
establishing a communication session between the smartphone and any found NFC-capable diagnostic medical equipment is taught in the Detailed Description in ¶ 0102 and ¶ 0057 (teaching on creating a communication link via near-field communication between the two wireless access points of the smart phone and the other patient care device);
initiating data transfer protocol and transferring the patient's PHI from smartphone is taught in the Detailed Description in ¶ 0067, ¶ 0043, ¶ 0072, ¶ 0097, ¶ 0146, and ¶ 0102 (teaching on transferring patient data between the two devices via a wireless data transfer protocol);
closing the communication session is taught in the Detailed Description in  ¶ 0102 (teaching on the healthcare provider leaving the patient's room and therefore necessarily leaving the 3 ft. location requirement for the transfer protocol, effectively ending the session); -AND-
wherein the diagnostic medical equipment is a corneal topography device, an ophthalmologic diagnostic device, a MRI device or an EKG device is taught in the Detailed Description in ¶ 0078 (teaching on the patient care device including any patient care devices wherein an EKG device is provided as an example).
Heil fails to teach on  following limitations of claim 1; Morak, however, does teach: 
closing… and the PHI transfer software application; and is taught in the Table 2 Step-by-step data acquisition on p. 494 (teaching on closing the near-field communication application once the data transfer is complete).
One having ordinary skill in the art at the time the invention was filed would combine the near-field patient data communication system of Heil with the application closing upon data transfer completion of Morak with the motivation of providing a standard data acquisition procedure (Morak in § 3. Adaption of mobile software application on p. 484-485).
Heil and Morak fail to teach on  following limitations of claim 1; Kaditz, however, does teach: 
transferring the patient's PHI from smartphone to the found NFC-capable diagnostic medical equipment is taught in the Detailed Description in ¶ 0071, ¶ 0125, ¶ 0268-271 (teaching on transferring patient identification information to a magnetic resonance scanner from an electronic label of an electronic device (wherein said electronic device is a smartphone) via a near-field communication system).
One having ordinary skill in the art at the time the invention was filed would combine the near-field patient data communication system of Heil and Morak with explicit transfer of PHI to a diagnostic device utilizing near-field communication of Kaditz with the motivation of automating the manual process of entering patient data into the diagnostic device by a healthcare device operator (Kaditz in ¶ 0071-72).
As per claim 2, the combination of Heil, Morak, and Kaditz discloses all of the limitations of claim 1. Heil also discloses the following: 
the method of claim 1, further comprising verifying an accuracy of a patient's PHI before initiating the data transfer protocol is taught in the Detailed Description in ¶ 0106 and ¶ 0102 (teaching on displaying a default screen containing patient PHI for review/verification when transporting patient before arriving at a specific location wherein the data transfer may occur).
As per claim 3, Heil teaches on the following limitations of the claim: 
a mobile communication device, comprising is taught in the Detailed Description in ¶ 0040 (teaching on a wireless access point interface on a caregiver's mobile smart phone);
one or more processors is taught in the Detailed Description in ¶ 0088 (teaching on the application software executing on at least one processor);
one or more memory devices is taught in the Detailed Description in ¶ 0102 (teaching on the application software being stored in a memory);
one or more NFC communication modules is taught in the Detailed Description in ¶ 0101-102 and ¶ 0040 (teaching on the caregiver's mobile smart phone containing file transfer application software using near-field communications);
computer-readable instructions stored in the one or more memory devices and executable by the one or more processors, the computer-readable instructions, when executable by the one or more processors, to cause the mobile communication device to is taught in the Detailed Description in ¶ 0101-102, ¶ 0040, and ¶ 0088 (teaching on downloading file transfer application software on both interfaces for distributing patient data using near-field communications wherein one wireless access point interface is on the caregiver's mobile smart phone containing a memory and one or more processors);
initiate a search for an NFC-capable medical diagnostic device in adjacent areas to the mobile communication device is taught in the Detailed Description in ¶ 0102 and ¶ 0107 (teaching on a pairing operation wherein a device sensing function determines that an enabled wireless access point device is within range, the device including any patient care devices);
receive one or more messages from an established NFC-capable medical diagnostic device identifying that the established NFC-capable medical diagnostic device is able to communicate with the mobile communication device is taught in the Detailed Description in  ¶ 0102 and ¶ 0088 (teaching on sending confirmation command messages to validate that the device is an authorized wireless share point);
initiate a communication session between the mobile communication device and the established NFC-capable medical diagnostic device; and is taught in the Detailed Description in ¶ 0102, ¶ 0078, ¶ 0107, and ¶ 0142 (teaching on creating a communication link via near-field communication between the two wireless access points of the smart phone and the other patient care device);
initiate a transfer of a patient's protected health information (PHI) from a mobile communication device  is taught in the Detailed Description in ¶ 0067, ¶ 0043, ¶ 0072, ¶ 0097, ¶ 0146, and ¶ 0102 (teaching on transferring patient data between the two devices via a wireless data transfer protocol); -AND-
terminate the communication session between the mobile communication device and the established NFC-capable medical diagnostic device; and is taught in the Detailed Description in  ¶ 0102 (teaching on the healthcare provider leaving the patient's room and therefore necessarily leaving the 3 ft. location requirement for the transfer protocol, effectively ending the session).
Heil fails to teach on  following limitations of claim 3; Morak, however, does teach: 
close a PHI transfer software application on the mobile communication device is taught in the Table 2 Step-by-step data acquisition on p. 494 (teaching on closing the near-field communication application once the data transfer is complete).
One having ordinary skill in the art at the time the invention was filed would combine the near-field patient data communication system of Heil with the application closing upon data transfer completion of Morak with the motivation of providing a standard data acquisition procedure (Morak in § 3. Adaption of mobile software application on p. 484-485).
Heil and Morak fail to teach on  following limitations of claim 3; Kaditz, however, does teach: 
transfer of a patient's protected health information (PHI) from a mobile communication device to the established NFC-capable medical diagnostic device utilizing the NFC protocol is taught in the Detailed Description in ¶ 0071 (teaching on transferring patient identification information to a magnetic resonance scanner via a near-field communication system).
One having ordinary skill in the art at the time the invention was filed would combine the near-field patient data communication system of Heil and Morak with explicit transfer of PHI to a diagnostic device utilizing near-field communication of Kaditz with the motivation of automating the manual process of entering patient data into the diagnostic device by a healthcare device operator (Kaditz in ¶ 0071-72).
As per claim 5, the combination of Heil, Morak, and Kaditz discloses all of the limitations of claim 3. Heil also discloses the following: 
the mobile communication device of claim 3, the computer-readable instructions, when executable by the one or more processors, further to download the PHI transfer software application to the mobile communication device before initiating the search for the NFC-capable medical diagnostic device is taught in the Detailed Description in ¶ 0101-102 and ¶ 0040 (teaching on downloading file transfer application software on both interfaces for distributing patient data using near-field communications wherein one wireless access point interface is on the caregiver's mobile smart phone).
As per claim 6, the combination of Heil, Morak, and Kaditz discloses all of the limitations of claim 3. Heil also discloses the following: 
the mobile communication device of claim 3, the computer-readable instructions, when executable by the one or more processors further to download a medical provider software application to the mobile communication device, wherein the medical provider software application includes a PHI transfer software application is taught in the Detailed Description in ¶ 0101-102, ¶ 0113-114, and ¶ 0040 (teaching on downloading file transfer application software on both interfaces for distributing patient data using near-field communications wherein one wireless access point interface is on the caregiver's mobile smart phone and wherein the caregiver's mobile smart phone contains medical provider software).
As per claim 7, the combination of Heil, Morak, and Kaditz discloses all of the limitations of claim 3. Heil also discloses the following:
the mobile communication device of claim 3, further comprising a display and wherein the computer-readable instructions, when executable by the one or more processors, further to communicate the PHI data to be transferred to the display of the mobile communication device to verify that the PHI data to be transferred to the established NFC-capable medical diagnostic device is the correct PHI data is taught in the Detailed Description in ¶ 0106 and ¶ 0102 (teaching on displaying a default screen containing patient PHI for review/verification when transporting patient before arriving at a specific location wherein the data transfer may occur).
As per claim 8, the combination of Heil, Morak, and Kaditz discloses all of the limitations of claim 3. Heil also discloses the following:
the mobile communication device of claim 3, wherein the NFC communications module is attached or connected to a housing of the mobile communication device is taught in the Detailed Description in ¶ 0101-102 and ¶ 0040 (teaching on the near-field communication capability is housed with the caregiver's smart phone device).
As per claim 9, Heil teaches on the following limitations of the claim: 
a medical diagnostic device, comprising is taught in the Detailed Description in ¶ 0040 (teaching on a wireless access point interface on a caregiver's mobile smart phone);
one or more processors is taught in the Detailed Description in ¶ 0088 (teaching on the application software executing on at least one processor);
one or more memory devices is taught in the Detailed Description in ¶ 0102 (teaching on the application software being stored in a memory);
one or more NFC communication modules is taught in the Detailed Description in ¶ 0101-102 and ¶ 0040 (teaching on the caregiver's mobile smart phone containing file transfer application software using near-field communications);
computer-readable instructions stored in the one or more memory devices and executable by the one or more processors, the computer-readable instructions, when executable by the one or more processors, to cause the mobile communication device to is taught in the Detailed Description in ¶ 0101-102, ¶ 0040, and ¶ 0088 (teaching on downloading file transfer application software on both interfaces for distributing patient data using near-field communications wherein one wireless access point interface is on the caregiver's mobile smart phone containing a memory and one or more processors);
receive one or more messages from an NFC-capable mobile communication device identifying that the NFC-capable mobile communication device is able to communicate with the medical diagnostic device is taught in the Detailed Description in  ¶ 0102 and ¶ 0088 (teaching on sending confirmation command messages to validate that the device is an authorized wireless share point);
establish a communication session between the one or more NFC communication modules of the medical diagnostic device and the NFC-capable mobile communication device; and is taught in the Detailed Description in ¶ 0057, ¶ 0067, ¶ 0043, ¶ 0072, ¶ 0097, ¶ 0146, and ¶ 0102 (teaching on creating a communication link via near-field communication between the two wireless access points of the smart phone and the other patient care device); -AND-
terminate the communication session between the NFC-capable mobile communication device and the medical diagnostic device; and is taught in the Detailed Description in  ¶ 0102 (teaching on the healthcare provider leaving the patient's room and therefore necessarily leaving the 3 ft. location requirement for the transfer protocol, effectively ending the session).
Heil fails to teach on  following limitations of claim 9; Morak, however, does teach: 
close a PHI transfer software application on the NFC-capable mobile communication device is taught in the Table 2 Step-by-step data acquisition on p. 494 (teaching on closing the near-field communication application once the data transfer is complete).
One having ordinary skill in the art at the time the invention was filed would combine the near-field patient data communication system of Heil with the application closing upon data transfer completion of Morak with the motivation of providing a standard data acquisition procedure (Morak in § 3. Adaption of mobile software application on p. 484-485).
Heil and Morak fail to teach on  following limitations of claim 9; Kaditz, however, does teach: 
receive patient's protected health information (PHI) from the mobile communication device via the NFC communication module; and utilize the patient's PHI to register the patient with the medical diagnostic device is taught in the Detailed Description in ¶ 0071, ¶ 0125, ¶ 0268-271 (teaching on transferring patient identification information to a magnetic resonance scanner from an electronic label of an electronic device (wherein said electronic device is a smartphone) via a near-field communication system to register the patient to the device for scanning).
One having ordinary skill in the art at the time the invention was filed would combine the near-field patient data communication system of Heil and Morak with explicit transfer of PHI to a diagnostic device utilizing near-field communication of Kaditz with the motivation of automating the manual process of entering patient data into the diagnostic device by a healthcare device operator (Kaditz in ¶ 0071-72).
As per claim 10, the combination of Heil, Morak, and Kaditz discloses all of the limitations of claim 9. Heil also discloses the following: 
the medical diagnostic device of claim 9, the computer-readable instructions further executable by the one or more processors to store the patient's PHI in the one or more memory devices of the medical diagnostic device is taught in the Detailed Description in ¶ 0055-57, ¶ 0096-97, and ¶ 0101-102 (teaching on, once transferring patient medical data, storing the patient medical data on the other patient care device (here a computer on wheels device)).
As per claim 11, the combination of Heil, Morak, and Kaditz discloses all of the limitations of claim 10. Heil also discloses the following: 
the medical diagnostic device of claim 10, the computer-readable instructions further executable by the one or more processors to associate the patient's PHI with a medical record already stored in the one or more memory devices of the medical diagnostic device is taught in the Detailed Description in ¶ 0098 (teaching on storing patient data received via one of the other patient care devices within the patient's electronic health record for access by other remote devices).
As per claim 12, the combination of Heil, Morak, and Kaditz discloses all of the limitations of claim 9. Heil also discloses the following: 
the medical diagnostic device of claim 9, the computer-readable instructions further executable by the one or more processors to initiate communication with the NFC-capable mobile communication device to initially locate the mobile communication device is taught in the Detailed Description in ¶ 0102 and ¶ 0107 (teaching on a pairing operation wherein a device sensing function determines that an enabled wireless access point device is within range, the device including any patient care devices).
As per claim 13, the combination of Heil, Morak, and Kaditz discloses all of the limitations of claim 9. Heil also discloses the following: 
the medical diagnostic device of claim 9, further comprising a display screen, the computer-readable instructions further executable by the one or more processors to communicate the received patient PHI information to the display screen to allow the patient to verify the received PHI information is taught in the Detailed Description in ¶ 0106 and ¶ 0102 (teaching on displaying a default display screen containing patient PHI for review/verification when transporting patient before arriving at a specific location wherein the data transfer may occur).
As per claim 14, the combination of Heil, Morak, and Kaditz discloses all of the limitations of claim 9. Heil also discloses the following: 
the medical diagnostic device of claim 9, wherein the one or more processors, the one or more memory devices, the computer-readable instructions and the NFC communications module are physically located in a computing device that is coupled to the medical diagnostic device is taught in the Detailed Description in ¶ 0101-102 and ¶ 0040 (teaching on the near-field communication capability is housed with the caregiver's smart phone device).
As per claim 15, the combination of Heil, Morak, and Kaditz discloses all of the limitations of claim 9. Heil also discloses the following: 
the medical diagnostic device of claim 9, wherein the NFC communication module is part of an accessory device connected or attached to a housing of the medical diagnostic device is taught in the Detailed Description in ¶ 0060 and ¶ 0101-102 (teaching on the connection location beacon (treated as a necessary attribute of the communication module) being integrated with the other patient care device or an independent device coupled to the other patient care device).
As per claim 16, the combination of Heil, Morak, and Kaditz discloses all of the limitations of claim 9. Heil also discloses the following: 
the medical diagnostic device of claim 9, wherein a PHI transfer software application is downloaded to the one or more memory devices before communication with the NFC-enabled mobile communication device is taught in the Detailed Description in ¶ 0101-102 and ¶ 0040 (teaching on downloading file transfer application software on both interfaces for distributing patient data using near-field communications wherein one wireless access point interface is on the caregiver's mobile smart phone).
 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heil et al. (US Patent App No 2014/0297327)[hereinafter Heil] in view of J Morak et al. Near-field Communication-based telemonitoring with integrated ECG recordings, 2 Appl Clin Inf 481-498 (Nov 23, 2011) [hereinafter Morak] in further view of Kaditz et al. (US Patent App No 2017/0007148)[herein after Kaditz] n further view of Xiali Hei, Security Issues and Defense Methods for Wireless Medical Devices, Temple University Graduate Board Dissertation (May 2014)[hereinafter Hei]. 
As per claim 17, the combination of Heil, Morak, and Kaditz discloses all of the limitations of claim 3. Heil and Morak fail to teach the following limitation; Hei, however, does teach:
the mobile communication device of claim 3, wherein the communication session between the mobile communication device and the NFC-capable diagnostic device is encrypted is taught in the § Abstract on p iii and § 4.5.1 DoS Attack on p. 42 (teaching on near-field communication between a patient device and a caregiver device wherein the transfer of patient data is encrypted).
One having ordinary skill in the art at the time the invention was filed would combine the near-field patient data communication system of Heil, Morak, and Kaditz with an encryption layer when transferring data between devices of Hei because “security becomes a critical issue as attacks on wireless medical devices may harm patients” (Hei in the Abstract on p. iii).
As per claim 18, the combination of Heil, Morak, and Kaditz discloses all of the limitations of claim 9. Heil and Morak fail to teach the following limitation; Hei, however, does teach:
the medical diagnostic device of claim 9, wherein the communication session between the medical diagnostic device and the NFC-enabled mobile communication device is encrypted is taught in the § Abstract on p iii and § 4.5.1 DoS Attack on p. 42 (teaching on near-field communication between a patient device and a caregiver device wherein the transfer of patient data is encrypted).
One having ordinary skill in the art at the time the invention was filed would combine the near-field patient data communication system of Heil, Morak, and Kaditz with an encryption layer when transferring data between devices of Hei because “security becomes a critical issue as attacks on wireless medical devices may harm patients” (Hei in the Abstract on p. iii).

Response to Arguments
Applicant's arguments filed 07 April 2022 with respect to 35 USC § 103 have been fully considered but they are not persuasive in part. Applicant asserts that Heil fails to disclose transferring patient PHI data from a mobile communication device to the established NFC-capable medical diagnostic device for two primary reasons. First, Applicant asserts that the patient data transferred between the devices is not PHI data. Examiner disagrees – under the broadest reasonable interpretation, PHI is any data wherein the demographic information, medical histories, test and laboratory results, mental health conditions, insurance information and other data that a healthcare professional collects to identify an individual and determine appropriate care as evidenced by Ben Lutkevich et al., protected health information (PHI) or personal health information, TechTarget Definitions (April 2021). Here, a patient name and most recent vital signs may be shared across the two NFC connected devices; these two information types paired meets the broadest reasonable interpretation of PHI. Examiner has provided a clarifying citation in the rejection above (¶ 0106 and ¶ 0041 of Heil) (not considered a new ground for rejection under MPEP § 1207.03(a)(II)   Factual Situations That Do Not Constitute a New Ground of Rejection: 1. Citing a different portion of a reference to elaborate upon that which has been cited previously). Furthermore, Examiner notes that the transfer of patient identifying information to a diagnostic device (specifically an MRI device) via near-field communications is explicitly taught by Kaditz as cited in the new grounds of rejection above. 
Second, Applicant asserts that the invention of Heil teaches on an “opposite” data flow from diagnostic device to mobile device, opposite of the claimed invention’s mobile to device to diagnostic device. While Examiner does not disagree that Heil teaches on a data transmission from the diagnostic device to the mobile device, Heil explicitly teaches on bidirectional data sharing between the two devices (see Heil in ¶ 0072 stating [emphasis added] “paired to permit communication therebetween”). This bi-directional sharing of patient data across all devices within a room, wherein said devices includes a diagnostic echocardiogram, is further demonstrated in ¶ 0097 stating “interface 314 sends patient data and/or device data from one of the patient care devices in the patient room to another patient care device in the room.” Examiner submits that while it is stated in Heil that patient monitoring devices are associated with a particular patient and patient data is bidirectionally communicated between the central caregiver interface and the patient’s care devices, Heil requires an implicit understanding that in order for the central caregiver interface to receive patient data from a patient care device and associate the date to the patient within a remote EHR, said data must be tagged to at least the patient’s assigned room. As a patient room assignment would amount to PHI under the established HIPAA standard wherein PHI is any information that could potentially identify an individual over the course of providing health care services, one of ordinary skill in the art would implicitly understand that in the sending of use instructions to patient care devices by the central caregiver interface, wherein said interface is only offered options to control if assigned to the patient room, patient room information must pass from the caregiver interface to the patient care device – the same direction taught in the instant claims (see MPEP § 2144.01  for further information on Implicit Disclosure). However, in light of Applicant’s assertions and upon further consideration, a new grounds of rejection is made in view of Kaditz, as per the rejection above which explicitly teaches utilizing near-field communication to transfer patient identification data to a diagnostic device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Coskun et al., The Survey on Near Field Communication, 15 Sensors 13348-13405 (June 5, 2015) teaching on NFC technology in patient identification management in § 4.1.1. Healthcare Management Systems on p. 13363;
Mark Patrick, How Will the Internet of Medical Things Change Healthcare?, Electronic Design (Oct. 20, 2016) teaching on NFC for pairing devices for transferring patient medical records in § NFC: Tap-and-Go Technology on p. 6; -AND-
Alexandra Rivero-García et al., Patients’ Data Management System Protected by Identity-Based Authentication and Key Exchange, 17(4) Sensors (March 31, 2017) teaching on NFC enabled patient devices for passing patient information to mobile diagnostic devices  in the § 3. System Overview on p. 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626